NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2008-7073

                                 DANIEL G. ROSS,

                                                          Claimant-Appellant,

                                         v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                          Respondent-Appellee.


        Zachary M. Stolz, Chisholm, Chisholm & Kilpatrick, of Washington, DC, argued
for claimant-appellant. With him on the brief was Robert V. Chisholm, of Providence,
Rhode Island.

       Meredyth Cohen Havasy, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent-appellee. With her on the brief were Jeanne E. Davidson, Director, and
Todd M. Hughes, Deputy Director. Of counsel on the brief were Michael J. Timinski,
Deputy Assistant General Counsel, Jamie L. Mueller, and Martie S. Adelman, Attorneys,
Office of the General Counsel, United States Department of Veterans Affairs, of
Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Chief Judge William P. Greene, Jr.
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2008-7073



                                DANIEL G. ROSS,

                                                     Claimant-Appellant,

                                         v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,


                                                     Respondent-Appellee.




                                  Judgment

ON APPEAL from the       United States Court of Appeals
                         for Veterans Claims

in CASE NO(S).           05-2286.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, LOURIE, and SCHALL Circuit Judges )

                          AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT


DATED February 4, 2009                    /s/ Jan Horbaly
                                         Jan Horbaly, Clerk